Citation Nr: 1511014	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  09-07 005A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for hypertension.
.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from July 1967 to June 1970.  The Veteran also had a period of reserve service.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In May 2014 the Board remanded the claim for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is needed prior to consideration of the appeal.

Pursuant to the prior remand instructions, the Veteran was afforded a VA hypertension examination in July 2014.  Following a review of the claims file and an examination of the Veteran, the examiner diagnosed hypertension and opined that it was less likely than not incurred in or caused by the claimed in-service  injury, event or illness, nor was hypertension proximately due to or the result of the Veteran's service connected ischemic heart disease.  The examiner noted that while the Veteran was on duty as a firefighter/paramedic on July 15, 1999, he experienced dizziness and his blood pressure was recorded at 190/120.  He was taken to the emergency room where his blood pressure rose 230/140.  He was diagnosed with hypertension and started on medication.  The Veteran had retired as a firefighter     in 2004 because of continued vertigo associated with stress induced elevated hypertension.  As such, the condition did not have its onset during service, nor was it due exposure to Agent Orange because VA does not presumptively recognize hypertension due to exposure to Agent Orange. 

However, the fact that hypertension is not a disease recognized by VA as presumptively due to Agent Orange cannot be the sole basis for a negative medical opinion; the Veteran can still establish service connection with medical evidence linking the condition to such exposure.  Indeed, the Veteran submitted treatise information as to such a relationship, and the prior remand asked the examiner to address such evidence in rendering the opinion on whether the Veteran's hypertension is related to such exposure. The examiner did not do so.  Additionally, the examiner was asked to provide an opinion as to whether the Veteran's heart disease aggravates his hypertension.  However, the examiner's opinion only addressed whether the heart disease caused the hypertension, not whether it worsened the hypertension.  The remand also requested that the opinion be provided by a medical doctor.  However, the opinion was provided by a physician assistant.  Accordingly, remand is required.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers, both VA and private, who have recently treated him for hypertension.  After securing the necessary release, the AOJ should request any relevant records identified.  If any requested records are not available, the Veteran should be notified of such. 

2.  Send the claims file to a VA physician for review.  If an examination is deemed necessary to respond to the questions presented, one should be scheduled.  Following review of the claims file, the examiner should respond to the following:

a. Please provide an opinion whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension is etiologically related to the Veteran's exposure to Agent Orange in service.  The examiner should discuss the evidence of record, including the articles regarding herbicide exposure possibly increasing Veterans' risk for hypertension, submitted by the Veteran in August 2007, and the blood pressure readings performed by the Los Angeles Fire Department, which show elevated blood pressure as early as February 1979.  The fact that VA has not established hypertension as a presumptive Agent Orange disease cannot be the sole basis for a negative opinion. 

b. If not etiologically related to service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension was caused by service-connected ischemic heart disease.  

c. If not caused by service or service-connected heart disease, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that hypertension has been permanently increased in severity beyond the natural progress of the disorder (as opposed to a temporary exacerbation of symptoms) by service-connected ischemic heart disease.  If the examiner concludes the hypertension has been permanently worsened beyond natural progress (aggravated), the examiner should attempt to quantify the degree of worsening beyond the baseline level of the hypertension that is due to the service-connected heart disease.

d. A rationale for all opinions expressed should be provided. 

3.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




